DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner acknowledges the present application is a §371 application with claims priority to Foreign Application FR1901378, filed 2/12/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8, and 10-11 are dependent claims, and inherit the 35 U.S.C. §112(b) rejections from their independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al., Patent Number US 6061666 A, (hereinafter “Do”), in view of Liu et al., Patent Application Publication number US 20190332760 A1 (hereinafter “Liu”).
Claim 1:  Do teaches “A method of controlling a computing equipment (i.e. An automatic bank teller machine (ATM) [Do Abstract, Fig. 1]) comprising a graphical user interface (Do Fig. 2-8 show a GUI), the method comprising:
(a) requesting that the user enter a code on the graphical user interface by way of a virtual keypad (i.e. prompting the customer to enter a PIN code [Do Col 5 lines 25-26, Fig. 6]… the touch screen sense a "track" of coordinates along which the sliding contact is maintained [Do Col 4 lines 15-16]), comprising elements arranged in a… manner (i.e. visually indicates the selection items along the touch scanning zone, such as the numbers 0-9 and three commands [Do Col 5 lines 36-38, Fig. 6-8] note: elements are arranged in a column manner), the code consisting of a sequence of elements of the virtual keypad (i.e. prompting the customer to enter a PIN code [Do Col 5 lines 25-26, Fig. 6] note: PIN code consists of a sequence of alphanumeric elements); 
(b) for an element of the sequence forming the code: 
if a gesture of a first type performed by the user on the graphical user interface is detected, changing a current element from a list of possible elements associated with the virtual keypad corresponding respectively to one of the elements of the virtual keypad (i.e. In FIG. 8, for example, the fingertip is slidingly moved down the touch scanning zone onto or adjacent to, in this case, the numeral "7" displayed therealong. The action of lifting the fingertip from the screen at that point causes the ATM to recognize that a "7" has been input [Do Col 4 lines 19-23, Fig. 8] note: a sliding gesture is a first type of input.  The current element is changed to 7 when the fingertip reaches number 7.  Numbers 0-9, Readback, Enter, and Exit are a list of possible elements.  This list of possible elements correspond to the touch scanning zone, or one of the elements of the virtual keypad); 
if a gesture of a second type, different from the first type of gesture, performed by the user on the user interface is detected, confirming the current element as the element of the sequence forming the code (i.e. In FIG. 8, for example, the fingertip is slidingly moved down the touch scanning zone onto or adjacent to, in this case, the numeral "7" displayed therealong. The action of lifting the fingertip from the screen at that point causes the ATM to recognize that a "7" has been input [Do Col 4 lines 19-23, Fig. 8] note: a lifting gesture is a second type of gesture different from the first (sliding) type.  Lifting the finger inputs the selection “7” as a digit of a PIN code, an element of the sequence forming the code).” 
Do teaches a keyboard layout with elements laid out in a column manner.  Do is silent regarding “a virtual keypad, comprising elements arranged in a random manner.”
Liu teaches “A method of controlling a computing equipment (i.e. a computer system [Liu 0055]) comprising a graphical user interface (Liu Fig. 16-19]), the method comprising:
(a) requesting that the user enter a code on the graphical user interface by way of a virtual keypad, comprising elements arranged in a random manner (i.e. video content represents a user interface including a plurality of elements for selection by a user [Liu 0052]… to create different video files to enter a PIN which essentially randomise the user interactions and break any correlation between user interactions and the PIN [Liu 0146, Fig. 16, 18-19] note: video files are random (moving) keyboard layouts), the code consisting of a sequence of elements of the virtual keypad (i.e. to enter a PIN code [Liu 0145] note: PIN code consists of a sequence of alphanumeric elements);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Do to include the feature of having the ability to randomize keyboard buttons as disclosed by Liu.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide further obfuscation to an attacker [Liu 0139].”

Claim 4:  Do and Liu teach all the limitations of claim 1, above.  Do teaches “wherein, with the computing equipment furthermore comprising an audio output, (b) comprises vocally describing, on the audio output, an action implemented following the detection of a gesture of the first or second type (i.e. supplemented by audio feedback… This is particularly helpful for a blind customer using the touch screen, so that he/she can gauge where to stop along the touch scanning zone 10b, so as to input a desired item [Do Col 4 lines 41-47]).”  

Claim 5:  Do and Liu teach all the limitations of claim 1, above.  Do teaches “wherein (a) comprises vocally describing, on the audio output, the list of possible elements of the virtual keypad (i.e. supplemented by audio feedback… This is particularly helpful for a blind customer using the touch screen, so that he/she can gauge where to stop along the touch scanning zone 10b, so as to input a desired item [Do Col 4 lines 41-47]).”  

Claim 6:  Do and Liu teach all the limitations of claim 1, above.  Liu teaches “wherein the virtual keypad comprises at least one element that cannot form part of the code, the list of possible elements of the virtual keypad comprising all of the elements of the virtual keypad that are able to form part of the code (i.e. There is also the option to add blank or dummy symbols [Liu 0147, Fig. 18-19] note: fig. 18-19 show that there are multiple blank spaces in the keypad, and all digits 0-9 are displayed at once).”  
One would have been motivated to combine Do and Liu, before the effective filing date of the invention because it provides the benefit “to provide further obfuscation to an attacker [Liu 0139].”

Claim 8:  Do and Liu teach all the limitations of claim 1, above.  Do teaches “furthermore comprising, after each element of the sequence forming the code has been selected, submitting the code (i.e. The "enter" command causes the group of input items to be recognized as a collective whole. This is used, for example, after inputting all of the digits of a PIN code, in the manner described above, so that the PIN code can be recognized as a whole. [Do Col 4 lines 32-36] note: the “enter” command is executed after each element has been selected).”  

Claim 9: Do and Liu teach a computing equipment comprising a data processing module (i.e. An automatic bank teller machine (ATM) [Do Abstract, Fig. 1]) and a graphical user interface (Do Fig. 2-8 show a GUI), wherein the data processing module is configured to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 10:  Do and Liu teach all the limitations of claim 1, above.  Do and Liu teach “A computer comprising a processor and a memory (i.e. computer 102 comprises: a storage medium 104, a memory 106, a processor 108 [Liu 0040]), the memory storing code instructions of a computer program comprising code instructions to implement the method of claim 1 (See claim 1) for controlling a computing equipment when the program is executed by the processor (i.e. computer programs (such as those stored on the storage medium 104 and/or in the memory 106), some of which may be computer programs according to embodiments of the invention or computer programs that, when executed by the processor 108, cause the processor 108 to carry out a method according to an embodiment of the invention [Liu 0043]).”  
One would have been motivated to combine Do and Liu, before the effective filing date of the invention because it provides the benefit “to provide further obfuscation to an attacker [Liu 0139].”
	
Claim 11:  Do and Liu teach all the limitations of claim 1, above.  Do and Liu teach “A non-transitory computer-readable storage medium comprising a computer program stored thereon and comprising code instructions (i.e. computer programs (such as those stored on the storage medium 104 and/or in the memory 106), some of which may be computer programs according to embodiments of the invention or computer programs that, when executed by the processor 108, cause the processor 108 to carry out a method according to an embodiment of the invention [Liu 0043]) for implementing the method of claim 1 for controlling a computing equipment (See claim 1).”  
One would have been motivated to combine Do and Liu, before the effective filing date of the invention because it provides the benefit “to provide further obfuscation to an attacker [Liu 0139].”

Claims 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do, in view of Liu, in view of Gorlich et al., Patent Application Publication number US 20170269828 A1 (hereinafter “Gorlich”).
Claim 2:  Do and Liu teach all the limitations of claim 1, above.  Do teaches “wherein the graphical interface is a touchscreen, the first (i.e. In FIG. 8, for example, the fingertip is slidingly moved down the touch scanning zone onto or adjacent to, in this case, the numeral "7" [Do Col 4 lines 19-23, Fig. 8] note: the first gesture is a sliding tap)… types of gesture being tapping gestures.”
Do and Liu are silent regarding “second types of gesture being tapping gestures.”
Gorlich teaches “second types of gesture being tapping gestures (i.e. After the desired invisible key has been selected, the touch-sensitive surface of the operating element 43 can be doubly tapped with a finger, for example. This tap gesture activates the selected invisible key, as a result of which the assigned digit is input [Gorlich 0097]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Do and Liu to include the feature of having the ability to use a tapping gesture as input as disclosed by Gorlich.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit so “blind or visually impaired users can input a secret number by touch operation automatically and without outside help [Gorlich Abstract].”

Claim 3:  Do and Liu teach all the limitations of claim 2, above.  Do teaches “wherein the first type of gesture is a swipe (i.e. In FIG. 8, for example, the fingertip is slidingly moved down the touch scanning zone onto or adjacent to, in this case, the numeral "7" [Do Col 4 lines 19-23, Fig. 8] note: the first gesture is a sliding tap).”  Gorlich teaches “and the second type of gesture is a double tap (i.e. After the desired invisible key has been selected, the touch-sensitive surface of the operating element 43 can be doubly tapped with a finger, for example. This tap gesture activates the selected invisible key, as a result of which the assigned digit is input [Gorlich 0097]).”
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit so “blind or visually impaired users can input a secret number by touch operation automatically and without outside help [Gorlich Abstract].”

Claim 7:  Do and Liu teach all the limitations of claim 1, above.  Do and Liu are silent regarding “wherein the list of possible elements of the virtual keypad furthermore comprises a delete element, confirmation of which causes a return to the previous element of the sequence forming the code.”
Gorlich teaches “wherein the list of possible elements of the virtual keypad furthermore comprises a delete element, confirmation of which causes a return to the previous element of the sequence forming the code (i.e. buttons are assigned for example the functions “delete all digits”, “delete last digit”, “confirm input” and “back” [Gorlich 0098]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Do and Liu to include the feature of having the ability to delete an input as disclosed by Gorlich.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit so “blind or visually impaired users can input a secret number by touch operation automatically and without outside help [Gorlich Abstract].”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hou (US 20210110072 A1) listed on 892 is related to inputting a password on a touch screen display, specifically with a random keyboard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/DANIEL SAMWEL/Primary Examiner, Art Unit 2171